On Application for a Rehearing.
Breaux, J.
. The irregularity complained of can not be noticed by this court.
An appeal is pending before the Court of Appeals, upon which •devolves the decision of the issues.
We did not, as alleged by the relator in his application for a rehearing, state that a 'suspensive appeal had been taken from the judgment on the rule.
We said that an appeal had been granted and perfected, and the District Court having ceased to have jurisdiction of the matter, and the Court of Appeals having acquired jurisdiction over it, the relator could not seek relief here.
It devolves upon the Court of Appeals to determine on the appeal whether the rule was or was not a proper proceeding, and we therefore declined to assume jurisdiction, and have left the relators to prosecute what remedy they may have before the court of their selection, and which has jurisdiction.
The want of citation, refusal of a hearing and other similar denials of justice, that the court did not have jurisdiction, or that the irregularity is absolutely fatal on the face of the papers, are necessary to enable a relator to invoke the exercise of the supervisory jurisdiction of this court. 40 An. 393.
The Court of Appeals being vested with jurisdiction, the petition for a certiorari does not set forth any of the causes, under the circumstances which make it legal to grant the writ applied for.
Rehearing refused.